Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 06/24/2021. In virtue of this communication, claims 11, 15, 22 have been canceled; claims 1 – 5, 7 – 9, 12 – 14, 16, 18 – 20, 23 – 24 have been amended; claim 28 is newly added. Claims 1 – 5, 7 – 9, 12 – 14, 16, 18 – 20, 23 – 24, and 28 are currently pending in the instant application.
Response to Argument
2.	In view of applicant’s amendment and arguments regarding 112 rejection, they are hereby withdrawn. 
3.	Applicant's arguments with respect to claims 7 – 9, 18 – 20, and 24 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant’s amendment with respect to claims 1 – 5, 12 – 14, 16, 23, and 28 have been fully considered. See reason for allowance claims 1 – 5, 12 – 14, 16, 23, and 28 below. 
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Claim limitations “communication manager”, “determination manager”, “storage manager” in claim 23, and “report generator” in claim 24 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the “communication manager” uses a generic placeholder “manager” coupled with functional language “for sending, receiving” without reciting sufficient structure to achieve the function, the “determination manager” uses a generic placeholder “manager” coupled with functional language “ for determining a starting time and/or ending time” without reciting sufficient structure to achieve the function, the “storage manager” uses a generic placeholder “manager” coupled with functional language “for storing the envelope” without reciting sufficient structure to achieve the function, and the “report generator” uses a generic placeholder “generator” coupled with functional language “for generating the usage report” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The description “communication manager”, “determination manager”, “storage manager”, or “report generator” does not impart structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 23 and 24 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: In specification, “communication manager”, “determination manager” are modules which can be implemented by the processor; “storage manager” is module which can be implemented by the memory; and “report generator” could be the determination manager is module which can be implemented by the processor. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7, 8, 18, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over NPL document 3GPP TS 29.244 version 14.1.0 Release 14 “Interface between the Control Plane and the User Plane of EPC Nodes” (hereinafter “D1”) in view of Fan et al. (hereinafter “Fan”) (Pub # US 2016/0183133 A1).
Regarding claims 7, 18, and 24, D1 discloses a method for supporting envelope reporting in a radio communication network having a control plane (CP) function separated from a user plane (UP) function (see Figure 4.1-1 and 4.1-2), the method being performed by the UP function and comprising: 
receiving a usage reporting rule (URR) transmitted by the CP function, the URR comprising a time quota mechanism (TQM) and a reporting trigger indicator for instructing the UP function to generate a usage report upon closure of an envelope (see 5.2.2.1 – 5.2.2.3 for the CP provision URR ,including a time quota mechanism, to request the UE function to measure, generate, and send a usage report according to reporting triggers, i.e., envelope closure is set in the corresponding URR, and the UP generate the usage report when the measured traffic reaches the time quota or the reporting trigger to envelope closure, see page 118 for Bit 3 when set to 1 indicates a request for reporting when conditions for closure envelope is met);
upon the closure of the envelope, generating the usage report (see 5.2.2.2, 5.2.2.3 for request the UP generate the usage report when the measured traffic reaches the time quota or the reporting trigger to envelope closure); and 
sending the usage report to the CP function, wherein the usage report comprises a usage report trigger indicator indicating that the usage report was generated by the UP function upon the closure of the envelope (see 5.2.2.3 for the UP function indicates the trigger that causes the usage report to be generated in the Usage Report Trigger IE, see page 128 for Bit 6 when set to 1 indicate the usage report is generated for closure of an envelope, and see 5.2.2.4, 5.4.9 in page 32 for the UP function sends the usage report to the CP function). 
D1 obviously teaches a radio communication network having a control plane (CP) function separated from a user plane (UP) function, and the UP comprising a processor, a computer program product storing instructions for executed by the processor.
If in question, in an analogous art, Fan teaches a radio communication network having a control plane (CP) function separated from a user plane (UP) function, and the UP comprising a processor, a computer program product storing instructions for executed by the processor (see Fan, Fig. 2, [0050] for the communication network comprising a network controller which is at the control plane and a local gateway which is at the user plane, and see Fig. 11, [0089] – [0091] with the network controller and the gateway including processors and instructions).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the D1, and have a radio communication network having a control plane (CP) function separated from a user plane (UP) function, and the UP comprising a processor, a computer program product storing instructions for executed by the processor to cause the UP performs the method, as discussed by Fan (see Fan, [0090]). 
Regarding claims 8 and 19, D1 discloses wherein the TQM comprises a base time interval (BTI) and a BTI type being either continuous time period(CTP) or discrete time period (DTP) (see D1, 5.2.2.2, and 8.2.81).
Allowable Subject Matter
8.	Claims 1 – 5, 28; 12 – 14, 16; and 23 are allowed over the prior art of record. 
D1 is the closet prior art which teaches almost limitations as applied to claims 7, 18, and 23 above; however the prior art of record fails to disclose singly or in combination to render obvious that including in the URR a measurement method indicator for instructing the UP function to collect usage of volume, time, and/or event; sending the URR to the UP function, wherein the URR sent to the UP function comprises the TOM, the reporting trigger indicator, and the measurement method indicator; receiving a usage report generated by the UP function upon the closure of the envelope, wherein the received usage report comprises a usage report trigger indicator indicating that the usage report was generated by the UP function upon the closure of the envelope; determining a starting time and/or an ending time for the envelope, based on the received usage report; and storing the envelope, with the determined starting time and/or ending time, for online or offline charging, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims 1 – 5, 28; 12 – 14, 16; and 23 are allowed.
	9.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645